356 S.W.3d 880 (2012)
STATE of Missouri, Respondent,
v.
Terry U. BIRMINGHAM, Appellant.
No. WD 72323.
Missouri Court of Appeals, Western District,
January 17, 2012.
Jarrett Johnson, Kansas City, MO, for Appellant,
Shaun Mackelprang, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Mr. Terry Birmingham appeals his convictions of forcible rape, first-degree assault, and first-degree burglary. Mr. Birmingham argues the admission of certain hearsay was a violation of his rights under the Confrontation Clause.
*881 For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).